      Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DIERDRE JOHNSON, ET AL                                             CIVIL ACTION
 VERSUS                                                             NO: 20-2024
 KEVIN MAXIMILIAN LOPEZ-                                            SECTION: "S" (2)
 GARCIA, ET AL


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that defendants' Daubert Motion and Motion in Limine to

Exclude or Limit the Testimony of David A. Stopper (Rec. Doc. 29) is DENIED;

       IT IS FURTHER ORDERED that plaintiffs' Daubert Motion and Motion in Limine to

Exclude the Testimony of Dr. Everett Robert (Rec. Doc. 35) is DENIED.

                                         BACKGROUND

       This matter arises from a motor vehicle collision between a tractor trailer and a car in St.

Bernard Parish. On July 19, 2020, plaintiff, Deirdre Johnson, and defendant, Kevin Garcia, were

both driving eastbound on West Judge Perez Drive in St. Bernard Parish, approaching the

intersection with Aycock Street. Johnson was driving in the right lane with Joseph in the

passenger seat. Garcia testified that he was driving in the right lane with his right turn signal on,

until he began to execute a right turn on to Aycock Street. Garcia further testified that, when

turning right, he pulled left and swung the truck wide in order to avoid pedestrians on the corner

at the intersection. According to Garcia, Johnson attempted to pass him on the right while he was

executing the turn, resulting in the collision. In contrast, Johnson testified that Garcia was
       Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 2 of 8




driving in the left lane of West Judge Perez Drive while she was driving in the right lane. She

testified that Garcia made a right turn from that lane in front of her, resulting in the collision.

        Following the collision, Johnson and her passenger, Hope Joseph, were taken to St.

Bernard Parish Hospital and were discharged the same day. Plaintiffs later complained of back

pain, with Johnson also complaining of neck pain and headaches. Both received treatment for

their pain, including epidural steroid injections. Both testified that medical treatment only

provides temporary relief for their pain, and that they are limited in their daily activities because

of the pain.

        Johnson and Joseph sued Kevin Garcia, the driver of the tractor trailer, for negligence.

Plaintiffs also sued Garcia’s employer Pedro Lopez d/b/a Lopez Trucking (“Lopez Trucking”)

and its insurer. Defendants have filed a Daubert motion seeking to exclude David A. Stopper,

plaintiff's accident reconstruction expert. Plaintiffs have filed a Daubert motion seeking to

exclude the testimony of Dr. Everett Robert, the physician retained by defendants to conduct

independent medical examinations of the plaintiffs. The motions are discussed below in turn.

                                               DISCUSSION

Legal Standard

        Federal Rule of Evidence 702 provides that for expert testimony to be admissible, “(1)

the testimony [must be] based upon sufficient facts or data, (2) ... the product of reliable

principles and methods, and (3) the witness [must have] applied the principles and methods

reliably to the facts of the case.” FED. R. EVID. 702. This rule requires the district court to act as a

gatekeeper to ensure that “any and all scientific testimony or evidence admitted is not only


                                                   2
       Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 3 of 8




relevant, but reliable.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). Expert

testimony is relevant if it fits the facts of the case and will “assist the trier of fact to understand

or determine a fact in issue.” Id. at 592. The goal is to exclude expert testimony that is based

merely on subjective belief or unsupported speculation. Id. at 590. The party offering the

testimony bears the burden of establishing its reliability by a preponderance of the evidence. See

Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).

        In determining reliability, courts may rely on factors discussed by the Daubert court,

including “whether the theory or technique the expert employs is generally accepted; whether the

theory has been subjected to peer review and publication; whether the theory can and has been

tested; whether the known or potential rate of error is acceptable; and whether there are

standards controlling the technique's operation.” Broussard v. State Farm Fire and Cas. Co., 523

F.3d 618, 630 (5th Cir. 2008). “The factors identified in Daubert may or may not be pertinent in

assessing reliability, depending on the nature of the issue, the expert's particular expertise, and

the subject of his testimony.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999). Rather,

the reliability inquiry must remain flexible because “not every Daubert factor will be applicable

in every situation; and a court has discretion to consider other factors it deems relevant.” Guy v.

Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004).

Analysis

I.      Testimony of David A. Stopper

        Defendants challenge accident reconstructionist David A. Stopper's expert opinion that

Garcia made an improper right turn from the left travel lane when unsafe to do so, which resulted


                                                    3
      Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 4 of 8




in the collision. Defendants do not challenge Stopper's qualifications in the field of accident

construction. However, they argue his opinions are premised on unsupported speculation rather

than reliable, testable methodology, because he did not perform his own physical accident

reconstruction or take appropriate measurements. Defendants further argue that Stopper's

opinion is unreliable because it was premised on plaintiffs' version of the accident – that Garcia

turned right from the left lane – which Stopper accepted as true, despite the existence conflicting

testimony, which it is not his prerogative to resolve.

          With respect to the contention that a conflict between plaintiffs' and Garcia's testimony

regarding the lane Garcia was driving in undermines Stopper's testimony, the court disagrees.

While plaintiffs maintain that in the moments leading up to the collision, Garcia was driving the

in the left lane, and Garcia maintains that he was in the right lange, Garcia acknowledged in his

deposition that when he began the turn, he swung wide straddling both lanes of West Judge

Perez. The crux of Stopper's testimony is that Garcia executed an incorrect "jug handle" turn,

rather than a correct "button hook" turn, as illustrated by the following diagram included in his

report:




                                                   4
      Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 5 of 8




As the foregoing illustration reflects, the essence of Stopper's testimony does not require the

resolution of the question whether he was initially in the right lane or the left lane, but merely

that he entered the left lane during his turn, which Garcia admits. Thus, the court finds that

Stopper's testimony is not based upon a resolution of disputed facts. Further, to the extent

defendants believe it is, that may be explored on cross-examination.

       With respect to defendants' argument that Stopper's testimony is unreliable because he

did not conduct a personal, on-site accident reconstruction, because of the nature of his

testimony, that is not required. See Kumho Tire Co., 526 U.S. at 150. Stopper is not testifying to

matters that can only be determined by a visual inspection; rather, his testimony focuses on the

industry standard of care/best practice for right hand turn maneuvers, and his conclusion, based

upon Garcia's own version of events, that Garcia did not meet the industry standard of care for

turning. This testimony requires knowledge of industry standards and regulations, and their

application to the facts established in this case. This is within Stopper's expertise and not

dependent upon measurements or testing procedures. To the extent Stopper's failure to conduct a

physical reconstruction testimony might undermine his testimony, that is a challenge to the basis

of his opinion. “[Q]uestions relating to the bases and sources of an expert's opinion affect the

weight to be assigned that opinion rather than its admissibility and should be left for the

[fact-finder's] consideration.” United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir.

1996). Accordingly, the court will not exclude the testimony of David A. Stopper.




                                                  5
       Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 6 of 8




II. Testimony of Dr. Everett Robert

       Plaintiffs seek to exclude the testimony of Dr. Everett Robert, defendants' Independent

Medical Examination ("IME") physician. With respect to Deirdre Johnson, Dr. Robert has

opined, inter alia, that Johnson's physical examination was normal, with no deficits to motor,

sensation, or reflexes; that after the July 2019 accident Johnson developed a lumbar spinal

sprain/strain; that an August 2019 MRI revealed mild degenerative changes; that a January 2021

MRI revealed that as of that date, an L4-5 disc herniation was present; that the L4-5 disc

herniation is the current cause of her pain; that the L4-5 disc herniation was not related to or

caused by the July 2019 accident, and that Johnson does not require any future care related to

any injury to her lumbar spine in the July 2019 accident.

       With respect to Hope Joseph, Dr. Robert has opined, inter alia, that Joseph incurred a

cervical and lumbar sprain/strain as a result of the July 2019 accident; that her lumbar spine MRI

and cervical spine MRI do not show any evidence of trauma; that her lumbar spine MRI and

cervical spine MRI do not show any pain generators that would explain Joseph’s complaints; and

that Joseph does not required any future care related to any injury sustained to her cervical or

lumbar spine in the July 2019 accident.

       Plaintiffs have moved to exclude Dr. Robert's testimony, arguing that his report lacks

necessary detail, that it does not provide an alternate cause for Johnson's disc herniation, and that

it fails to adequately account for the fact that plaintiffs' treating physicians reached different

conclusions, recommending treatment.

       In arguing that the report is too "bare bones", plaintiffs point the court to an unpublished

order in Dauzat v. Carter, No. 14-239 (E.D. La. Oct. 18, 2019) (Roby, M.J.). In Dauzat, which

                                                   6
      Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 7 of 8




involved a claim by a prisoner that he had been denied medical care, the court excluded Dr.

Robert's report based on its finding that it did not meet the bare minimum requirements of

Federal Rule of Civil Procedure 26. Rule 26 requires that an expert report must contain, inter

alia, "(i) a complete statement of all opinions the witness will express and the basis and reasons

for them; (ii) the facts or data considered by the witness in forming them; [and] (iii) any exhibits

that will be used to summarize or support them. . . ." Fed. R. Civ. P. 26(a)(2)(B). The Dauzat

court found that the expert report in that case contained "no[] suggestion that he examined the

plaintiff to provide . . . unique knowledge. The report contains no methodology or supportive

reference for his conclusion. He simply summarizes some but not all of the plaintiff’s Complaint

and medical records and concluded that he saw 'no deviation' from the standard of care." Id.,

Rec. Doc. 35-18, p. 6.

       In the present case, Dr. Robert personally examined Joseph and Johnson, and reviewed

their medical records, which included extensive documentation and imaging for both plaintiffs.

He also considered the plaintiffs’ personal assessments of their symptoms. Utilizing his years of

medical education, training, and experience, he concluded that plaintiffs did experience strain

caused by the accident, but that the other injuries and pain that the plaintiffs complained of were

not clinically significant or were not caused by the accident. The court finds that the report is

sufficiently detailed as to what Dr. Robert's conclusions were based upon, and how he reached

them. Accordingly, his testimony will not be excluded.

       IT IS HEREBY ORDERED that defendants' Daubert Motion and Motion in Limine

to Exclude or Limit the Testimony of David A. Stopper (Rec. Doc. 29) is DENIED;



                                                  7
     Case 2:20-cv-02024-MVL-DPC Document 60 Filed 08/17/21 Page 8 of 8




      IT IS FURTHER ORDERED that plaintiffs' Daubert Motion and Motion in Limine

to Exclude the Testimony of Dr. Everett Robert (Rec. Doc. 35) is DENIED.

      New Orleans, Louisiana, this 17th
                                   _____ day of August, 2021.



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            8
